Citation Nr: 1427619	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for bilateral hearing loss disability, initially evaluated as non-compensable prior to August 24, 2010; 20 percent disabling from August 24, 2010, to June 1, 2011; and 50 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, and his decorations include the Purple Heart Medal.  

This case comes before the board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for PTSD and assigned a 30 percent disability evaluation, and bilateral hearing loss disability and assigned a non-compensable evaluation.  

In August 2010, the Veteran testified in a travel board hearing before an Acting Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is of record.

During the pendency of the appeal, in a July 2011 rating decision the Appeals Management Center (AMC) increased the disability evaluation for bilateral hearing loss to 20 percent disabling effective August 24, 2010, and 50 percent disabling effective June 2, 2011.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of an increased rating for bilateral hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of an increased rating for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a July 2011 statement, the Veteran indicated that he wished to withdraw the issue of an increased rating for bilateral hearing loss disability.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remain no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to an increased rating for bilateral hearing loss disability initially evaluated as non-compensable prior to August 24, 2010; 20 percent disabling from August 24, 2010, to June 1, 2011; and 50 percent disabling thereafter is dismissed.   


REMAND

As alluded to above, the Board notes that the Acting Veterans Law Judge who presided over the Veteran's case in August 2010 is no longer employed at the Board.  In a May 2014 letter, the Veteran was notified of this situation and given the option to request another hearing.  Later in May 2014, the Veteran responded that he wanted a hearing before a Veterans Law Judge at the RO.  Accordingly, the Veteran should be scheduled for a travel board hearing at the RO.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder 

2.  Thereafter, the RO should return the claims folder to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


